Citation Nr: 1031120	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-35 566 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for irritable bowel syndrome 
(IBS) with spastic colon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from April 8, 1974 to 
July 23, 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In connection with his appeal, the Veteran testified at a 
videoconference hearing in November 2008, and accepted such 
hearing in lieu of an in-person hearing before a Member of the 
Board.  See 38 C.F.R. § 20.700(e) (2009).  A transcript of the 
hearing is associated with the claims file.

In December 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.


FINDING OF FACT

Although the Veteran was treated for gastroenteritis in service, 
IBS with spastic colon was not manifest in service; symptoms were 
not present for many years after discharge; and the current 
disability is not related to service.


CONCLUSION OF LAW

IBS with spastic colon was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  The five elements identified by the 
Court include: 1) Veteran status; 2) existence of a disability; 
3) a connection between the Veteran's service and the disability; 
4) the degree of disability; and 5) the effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In a November 2004 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified and available post-service private and 
VA treatment records, as well as the records of the Social 
Security Administration's (SSA's) disability determination.  At 
the hearing, the Veteran identified treatment records from 1974 
to 1987, but stated that he had tried to obtain those records, 
and they were no longer available.

During the hearing, the need to submit additional evidence to 
substantiate the claim was discussed, as were the types of 
evidence that would aid in substantiating the claim.  Such 
actions supplement the VCAA and comply with 38 C.F.R. § 3.103 
(2009).

In addition, the Veteran was afforded a VA examination as to the 
etiology of the claimed disability.  In the Board's view, this 
examination was adequate because it was performed by a medical 
professional based on a review of claims file, solicitation of 
history and symptomatology from the Veteran, and a thorough 
examination of the Veteran.  The resulting diagnoses and 
rationales were consistent with the examination and the record.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).



II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  If the chronicity provision is 
not applicable, a claim may still be substantiated if (1) the 
condition is noted during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that symptomatology.  
See Savage v. Gober, 10 Vet. App. 488 (1997).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 

The Board notes initially that, although the Veteran served 
during a period of war, the evidence does not suggest, and the 
Veteran does not contend, that he engaged in combat with the 
enemy, or that his IBS with spastic colon is related to combat.  
As such, the combat rule is not applicable.  38 U.S.C.A. 
§ 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2009).

Service treatment records show that the Veteran was treated for 
numerous complaints during his brief period of active duty.  
Among those complaints were lower abdominal pain, cramping, and 
diarrhea.  He was hospitalized for observation on April 28, 1974.  
His complaints were ultimately attributed to a diagnosis of 
gastroenteritis.  The Veteran received an early discharge from 
the service due to unsuitability.  The report of examination at 
separation reveals normal findings for the abdomen and viscera, 
and for the anus and rectum.  The summary of defects and 
diagnoses listed "none."

After service, the Veteran filed a claim for service connection 
in November 1974, listing only trouble with his knees.  The next 
claim he filed was in October 2004 seeking service connection 
for, among other things, IBS and spastic colon.  The Veteran 
listed the date of onset as 1993.  

At his hearing, the Veteran testified that he has experienced 
symptoms of IBS continually since service.  He stated, "[o]ver 
all these years I've had this problem it's never gone away."  He 
further stated that he experienced symptoms almost immediately 
after discharge.  "It never went away.  I had treatment all 
these years."  He stated that he primarily visited free clinics 
during this period and had no records of these visits.  

However, not only does his current account differ from what he 
reported on his claim form, it is inconsistent with statements he 
has made to health care providers over the years since his 
discharge from service.  The first post-service records of 
treatment for bowel complaints appear in 1992.  A private 
treatment record from Kaiser Permanente dated in December 1993 
shows a 2-year history of gastrointestinal problems.  In a 
November 1993 treatment report, a history of alternating diarrhea 
and constipation was noted "x 1 year."  An August 2004 surgical 
consultation shows a three-year history of diarrhea.  An April 
2003 letter from gastroenterologist W.H.F, M.D. states that the 
Veteran has a history of incapacitating urgent diarrhea 
associated with cramping in the abdomen and difficult urgent 
stools, which has been present "since the early 1990's."  
Moreover, a May 2003 account of the Veteran's ailments includes 
his statement "[b]eginning in 1991, I began experiencing severe 
cramping, flatulence and uncontrollable (loose) bowels."  He 
went on to say that, "[p]rior to the development of these 
conditions, I never missed work due to any illnesses." 

In weighing the conflicting statements the Veteran has provided 
to VA and health care providers concerning in-service chronicity 
and continuity of symptomatology, the point in time in which the 
statement was made is important, because a recounting of an event 
which is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  Thus, 
the contemporaneousness of the Kaiser Permanente records is 
significant, as the Veteran was reporting a very recent onset of 
symptoms.  Furthermore, because the Veteran was seeking medical 
treatment, it seems likely that he would report these events 
carefully and accurately, so that the treating physicians would 
have a fully-informed history of the symptoms and provide 
appropriate treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).

In contrast, when the Veteran thereafter presented his story, he 
was seeking VA benefits, and not simply medical treatment.  The 
Board is of course cognizant of possible self interest which any 
veteran has in promoting a claim for monetary benefits.  The 
Board may properly consider the personal interest a claimant has 
in his or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may 
affect the credibility of testimony].

There is no doubt that the Veteran is competent to relate the 
onset of symptoms as he remembers it.  Thus, his competency is 
not at issue with regard to recounting these details.  Rather, it 
is his credibility which the Board finds is lacking.  In this 
case, there exists very powerful conflicting evidence, in the 
form of the Veteran's own statements to health care providers and 
VA very soon after the onset of symptoms in the early 1990's.  We 
also note that such statements are consistent with his separation 
examination.

In sum, the credible evidence indicates that the Veteran was 
discharged from the service in 1974 with a pertinently normal 
discharge examination, and that symptoms of IBS did not appear 
until the early 1990's, more than 15 years after discharge.  
Thus, in-service chronicity and continuity of symptomatology are 
not demonstrated.  

Regarding nexus, the Veteran was afforded a VA examination in 
March 2009.  The examiner opined that IBS was first shown in 
1993, with the first onset of symptoms in 1991.  He concluded 
that it is less likely that the current condition is related to 
any disorder, injury, or disease that may have occurred in 
service due to the 17-year lapse between the brief episode of 
presumed gastroenteritis in 1974 and the fist onset of symptoms 
in 1991.  While the Veteran may believe that the current disorder 
is related to service, as noted above, he has been shown to be an 
unreliable historian, and his opinion therefore lacks 
credibility.  

The Veteran asserted in his hearing testimony that IBS is 
essentially synonymous with gastroenteritis, stating, "[t]hey 
diagnosed it at that time as gastroenteritis[;] now it's commonly 
referred to as irritable bowel syndrome."  However, the March 
2009 examiner addressed this directly, and found that they were 
not related.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (i.e., where the 
condition is simple, for example a broken leg), (2) the lay 
person is reporting a contemporaneous medical diagnosis, or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  Here, the relationship between 
an episode of gastroenteritis more than 30 years ago, and the 
current diagnosis of IBS, is not a simple matter subject to lay 
observation.  The March 2009 examiner's opinion is therefore 
accorded greater probative weight.  Moreover, as discussed above, 
the Veteran's statements regarding nexus are not credible.  

As there is no demonstration of in-service chronicity or 
continuity of symptomatology, and as the credible opinion 
evidence weighs against the claim, the Board concludes that 
service connection for IBS with spastic colon is not in order.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for IBS with spastic colon is denied.


	`
____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


